EXHIBIT Consolidated Report to the Financial Community FirstQuarter (Released May 5, 2009) HIGHLIGHTS ▪ Normalized non-GAAP* earnings, excluding special items, were $1.02 per share for the After-Tax EPS Variance Analysis 1st Qtr. first quarter of 2009, compared with $0.88 per share for the first quarter of 2008. GAAP 1Q 2008 Basic EPS – GAAP Basis $0.91 earnings for the first quarter of 2009 were $0.39 per share compared with $0.91 per Special Items – 2008 ( 0.03) share in the prior year. 1Q 2008 Normalized Earnings – Non-GAAP Basis* $0.88 Ohio Utilities Distribution Rate Increase 0.04 Ohio Transition Cost Recovery Margin (0.13) 1 Q 2009 Results vs. 1 Q 2008 Generation Gross Margin 0.30 Energy Delivery Expenses 0.06 ▪ Electric distribution deliveries declined 1.9 million megawatt-hours (MWH), or 7% Deferred Distribution Costs - OH (2008) (0.07) due to the economic downturn in the FirstEnergy companies' service territories. Pension and OPEB (0.12) Industrial deliveries decreased 1.5 million MWH or 17% - primarily related to reduced Depreciation (0.02) usage by steel and automotive customers. Commercial deliveries declined 370,000 General Taxes 0.01 MWH, or 4%, while residential deliveries decreased slightly. Heating-degree-days Investment Income – NDT and COLI 0.02 were 3% higher than the same period last year and 3% above normal, which increased Financing Costs 0.01 MWH usage. The effect on distribution revenues from the decline in MWH sales was Effective Income Tax Rate 0.03 more than offset by a $0.04 per share increase in earnings resulting from the Other 0.01 distribution rate increases that became effective for Ohio Edison Company (OE) and 1Q 2009 Normalized Earnings - Non-GAAP Basis* $1.02 The Toledo Edison Company (TE) in the first quarter of 2009. The decline in MWH Special Items - 2009 (0.63) sales did not have a proportional effect on revenues since a number of industrial 1Q 2009 Basic EPS - GAAP Basis $0.39 special contracts terminated at the end of December 2008 and the majority of industrial and commercial class distribution charges are based on the customer's monthly peak demand, not their monthly MWH usage. Most of the MWH reductions have resulted from reduced customer hours of operation, without acorresponding reduction in peak monthly demands. ▪ In accordance with the Ohio Rate Certainty Plan (RCP), recovery of transition revenues for OE and TE ended in December 2008, while recovery for The Cleveland Electric Illuminating Company (CEI) will extend through December 2010.Lower transition revenues in the first quarter of 2009 reduced earnings by $0.26 per share. Correspondingly, lower transition cost amortization expense in the first quarter of 2009 increased earnings by $0.13 per share. ▪ Generation gross margin increased earnings by $0.30 per share. Consolidated electric generation sales decreased 0.9 million MWH, or 3%.The reduction in retail generation sales of 1.4 million MWH, or 5% was partially offset by a 0.5 million MWH, or 10% increase in wholesale sales.(A Summary of Sources of Generation Sales and Power Purchases can be found on page FirstEnergy Solutions Corp. (FES)-supplied generation sales decreased 3.2 million MWH, or 14%.Such sales to the retail market declined 4.1 million MWH or 21%, primarily due to reduced industrial usageand FES only supplying 75% of the Ohio retail load in the first quarter of 2009 compared to nearly 100% of the Ohio load in the same period last year.FES-supplied wholesale electricity sales increased 0.8 million MWH or 28%. Lower retail generation revenues from sales supplied by FES reduced earnings by $0.12 per share and are attributable to lower generation margins at the Ohio utilities, Metropolitan Edison Company (Met-Ed) and Pennsylvania Electric Company (Penelec) in the first quarter of 2009 totaling $0.07 per share and a $0.05 per share reduction from lower retail generation sales.The impact from the lower generation revenues is offset by CEI's deferral of purchased power costs incurred as a result of the December 2008 Ohio Request for Proposal (RFP) (see CEI deferred purchased power below). Higher FES-supplied wholesale sales increased earnings by $0.15 per share.Available power was redirected into the MISO wholesale market as FES only supplied approximately 75% of the Ohio retail load in the first quarter of 2009.Higher sales volume more than offset lower wholesale prices in the first quarter of 2009 compared to the same period last year. The Public Utilities Commission of Ohio (PUCO) granted CEI authority in 2009 to defer for future recovery the difference between the cost of purchased power incurred and generation revenues (including the Rate Stabilization Charge from CEI’s 2008 rate plan).The amount of purchased power deferred in the first quarter of 2009 increased earnings by $0.19 per share. Lower fuel and purchased power expenses incurred by FESincreased earnings by $0.08 per share.Generation output in the first quarter of 2009 was 18.1 million MWH, a reduction of 2.3 million MWH or 11% compared to the same period last year, primarily from a combination of lower retail generation sales and lower market wholesale prices in the first quarter of 2009.The decrease in generation output reduced fuel costs by $0.04 per share.The combination of the reduction in generation sales and third-party suppliers supplying approximately 25% of the Ohio generation sales resulted in lower FESpower purchasesof 1.5 million MWH, or 44% and increased earnings by $0.04 per share. ▪ Lower energy delivery expenses increased earnings by $0.06 per share, primarily due to cost control measures and more work in the first quarter of 2009 was devoted to capital projects associated with the vegetation management forestry program. Consolidated Report to the Financial Community -1st Quarter 2009 2 ▪ Under the Ohio RCP, the companies were permitted to deferup to $150 million per year in distribution reliability spending through December 2008.The absence of these deferrals in the first quarter of 2009 reduced earnings by $0.07 per share compared to the same period last year. ▪ ﻿Higher pension and other post-employment benefits expensein the first quarter of 2009 reduced earnings by $0.11 and $0.01 per share, respectively. Reducedpension plan assets due to investment losses during 2008 resulted in a decrease in the plans’ funded status, leading to increased expenses in 2009. ▪ Incremental property additions increased depreciation expense by $0.02 per share. ▪ Lower general taxes increased earnings by $0.01 per share, primarily due to lower Ohio kilowatt-hour excise taxes. ▪ Increased investment income from corporate-owned life insurance (COLI) of $0.03 per share was partially offset by a $0.01 per share decrease in nuclear decommissioning trust income. ▪ Lower financing costs increased earnings by $0.01 per share. Higher capitalized interest related to the construction program more than offset higher interest expense associated with the issuance of senior notes at Met-Ed ($300 million) and Jersey Central Power & Light Company (JCP&L) ($300 million) in the first quarter of 2009 and first mortgage bonds by OE ($300 million) and CEI ($300 million) in the fourth quarter of 2008. ▪ A lower effective income tax rate increased earnings by $0.03 per share.The reported effective rates were 32.0% and 40.3% during the first quarters of 2009 and 2008, respectively.Removing the impact of the special items described below, the adjusted effective income tax rates were 37.4% and 40.3% during the respective periods.The reduced rate in 2009 principally reflects the impact of differences in non-taxable COLI investment income during the periods and the phase-out of the Ohio state income tax.We expect that the marginal composite income tax rate will be approximately 38% for the year 2009. ▪ Four special items were recognized during the first quarter of 2009:(i) a $0.55 per share decrease in earnings associated with the write-off of certain regulatory assets and other charges principally resulting from implementing the Ohio ESP; (ii) a $0.07 per share reduction in earnings from impairment of securities held in trust for future nuclear decommissioning activities; (iii) a $0.05 per share decrease in earnings associated with organizational restructuring charges; and (iv) a $0.04 per share increase in earnings from resolution of tax issues relating to prior years. 2009 Earnings Guidance FirstEnergy anticipates establishing 2009 earnings guidance following completion of the Ohio competitive bidding process which is scheduled to begin on May 13, Consolidated Report to the Financial Community -1st Quarter 2009 3 * The 2009 GAAP to non-GAAP reconciliation statements can be found on page 13 of this report and all GAAP to non-GAAP reconciliation statements are available on the Investor Information section of FirstEnergy Corp.'s Web site at www.firstenergycorp.com/ir. For additional information, please contact: Ronald E. Seeholzer Rey Y. Jimenez Irene M. Prezelj Vice President, Investor Relations Manager, Investor Relations Manager, Investor Relations (330) 384-5415 (330) 761-4239 (330) 384-3859 Consolidated Report to the Financial Community -1st Quarter 2009 4 FirstEnergy Corp. Consolidated Statements of Income (Unaudited) (In millions, except for per share amounts) Three Months Ended March 31 2009 2008 Change Revenues (1 ) Electric utilities $ 3,020 $ 2,913 $ 107 (2 ) Unregulated businesses 314 364 (50 ) (3 ) Total Revenues 3,334 3,277 57 Expenses (4 ) Fuel 312 328 (16 ) (5 ) Purchased power 1,143 1,000 143 (6 ) Other operating expenses 827 799 28 (7 ) Provision for depreciation 177 164 13 (8 ) Amortization of regulatory assets 411 258 153 (9 ) Deferral of new regulatory assets (93 ) (105 ) 12 (10 ) General taxes 211 215 (4 ) (11 ) Total Expenses 2,988 2,659 329 (12 ) Operating Income 346 618 (272 ) Other Income (Expense) (13 ) Investment income (loss), net (11 ) 17 (28 ) (14 ) Interest expense (194 ) (179 ) (15 ) (15 ) Capitalized interest 28 8 20 (16 ) Total Other Expense (177 ) (154 ) (23 ) (17 ) Income Before Income Taxes 169 464 (295 ) (18 ) Income taxes 54 187 (133 ) (19 ) Net Income 115 277 (162 ) (20 ) Less:Noncontrolling interest income (loss) (4 ) 1 (5 ) (21 ) Earnings Available to Parent $ 119 $ 276 $ (157 ) (22 ) Earnings Per Share of Common Stock (23 ) Basic $ 0.39 $ 0.91 $ (0.52 ) (24 ) Diluted $ 0.39 $ 0.90 $ (0.51 ) (25 ) Weighted Average Number of Common Shares Outstanding (26 ) Basic 304 304 - (27 ) Diluted 306 307 (1 ) Consolidated Report to the Financial Community -1st Quarter 2009 5 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended March 31, 2009 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 1,959 $ 280 $ 902 $ - $ 3,141 (2 ) Other 150 55 10 (22 ) 193 (3 ) Internal revenues - 893 - (893 ) - (4 ) Total Revenues 2,109 1,228 912 (915 ) 3,334 Expenses (5 ) Fuel - 312 - - 312 (6 ) Purchased power 978 160 898 (893 ) 1,143 (7 ) Other operating expenses 480 355 18 (26 ) 827 (8 ) Provision for depreciation 109 64 - 4 177 (9 ) Amortization of regulatory assets 406 - 5 - 411 (10 ) Deferral of new regulatory assets (43 ) - (50 ) - (93 ) (11 ) General taxes 168 32 2 9 211 (12 ) Total Expenses 2,098 923 873 (906 ) 2,988 (13 ) Operating Income 11 305 39 (9 ) 346 Other Income (Expense) (14 ) Investment income (loss) 29 (29 ) 1 (12 ) (11 ) (15 ) Interest expense (111 ) (28 ) - (55 ) (194 ) (16 ) Capitalized interest 1 10 - 17 28 (17 ) Total Other Income (Expense) (81 ) (47 ) 1 (50 ) (177 ) (18 ) Income (Loss)Before Income Taxes (70 ) 258 40 (59 ) 169 (19 ) Income tax expense (benefit) (28 ) 103 16 (37 ) 54 (20 ) Net Income (Loss) (42 ) 155 24 (22 ) 115 (21 ) Less: Noncontrolling interest income (loss) - - - (4 ) (4 ) (22 ) Earnings (Loss) Available to Parent $ (42 ) $ 155 $ 24 $ (18 ) $ 119 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses, noncontrolling interests and elimination of intersegment transactions. Consolidated Report to the Financial Community -1st Quarter 2009 6 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended March 31, 2008 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ 2,050 $ 289 $ 691 $ - $ 3,030 (2 ) Other 162 40 16 29 247 (3 ) Internal revenues - 776 - (776 ) - (4 ) Total Revenues 2,212 1,105 707 (747 ) 3,277 Expenses (5 ) Fuel 1 327 - - 328 (6 ) Purchased power 982 206 588 (776 ) 1,000 (7 ) Other operating expenses 445 309 77 (32 ) 799 (8 ) Provision for depreciation 106 53 - 5 164 (9 ) Amortization of regulatory assets 249 - 9 - 258 (10 ) Deferral of new regulatory assets (100 ) - (5 ) - (105 ) (11 ) General taxes 173 32 1 9 215 (12 ) Total Expenses 1,856 927 670 (794 ) 2,659 (13 ) Operating Income 356 178 37 47 618 Other Income (Expense) (14 ) Investment income (loss) 45 (6 ) 1 (23 ) 17 (15 ) Interest expense (103 ) (34 ) - (42 ) (179 ) (16 ) Capitalized interest - 7 - 1 8 (17 ) Total Other Income (Expense) (58 ) (33 ) 1 (64 ) (154 ) (18 ) Income Before Income Taxes 298 145 38 (17 ) 464 (19 ) Income taxes 119 58 15 (5 ) 187 (20 ) Net Income 179 87 23 (12 ) 277 (21 ) Less: Noncontrolling interest income - - - 1 1 (22 ) Earnings Available to Parent $ 179 $ 87 $ 23 $ (13 ) $ 276 (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses, noncontrolling interests and elimination of intersegment transactions. Consolidated Report to the Financial Community -1st Quarter 2009 7 FirstEnergy Corp. Consolidated Income Segments (Unaudited) (In millions) Three Months Ended March 31, 2009 vs. Three Months Ended March 31, 2008 Ohio Energy Competitive Transitional Other & Delivery Energy Generation Reconciling Services (a) Services (b) Services (c) Adjustments (d) Consolidated Revenues (1 ) Electric sales $ (91 ) $ (9 ) $ 211 $ - $ 111 (2 ) Other (12 ) 15 (6 ) (51 ) (54 ) (3 ) Internal revenues - 117 - (117 ) - (4 ) Total Revenues (103 ) 123 205 (168 ) 57 Expenses (5 ) Fuel (1 ) (15 ) - - (16 ) (6 ) Purchased power (4 ) (46 ) 310 (117 ) 143 (7 ) Other operating expenses 35 46 (59 ) 6 28 (8 ) Provision for depreciation 3 11 - (1 ) 13 (9 ) Amortization of regulatory assets 157 - (4 ) - 153 (10 ) Deferral of new regulatory assets 57 - (45 ) - 12 (11 ) General taxes (5 ) - 1 - (4 ) (12 ) Total Expenses 242 (4 ) 203 (112 ) 329 (13 ) Operating Income (345 ) 127 2 (56 ) (272 ) Other Income (Expense) (14 ) Investment income (loss) (16 ) (23 ) - 11 (28 ) (15 ) Interest expense (8 ) 6 - (13 ) (15 ) (16 ) Capitalized interest 1 3 - 16 20 (17 ) Total Other Income (Expense) (23 ) (14 ) - 14 (23 ) (18 ) Income Before Income Taxes (368 ) 113 2 (42 ) (295 ) (19 ) Income taxes (147 ) 45 1 (32 ) (133 ) (20 ) Net Income (221 ) 68 1 (10 ) (162 ) (21 ) Less: Noncontrolling interest income - - - (5 ) (5 ) (22 ) Earnings Available to Parent $ (221 ) $ 68 $ 1 $ (5 ) $ (157 ) (a) Consists of regulated transmission and distribution operations, including transition cost recovery, and provider of last resort generation service for FirstEnergy's Pennsylvania and New Jersey electric utility subsidiaries. (b) Consists of unregulated generation and commodity operations, including competitive electric sales, and generation sales to affiliated electric utilities. (c) Represents provider of last resort generation service by FirstEnergy's Ohio electric utility subsidiaries and MISO transmission revenues and expenses related to the delivery of generation load. (d) Consists primarily of interest expense related to holding company debt, corporate support services revenues and expenses, noncontrolling interests and elimination of intersegment transactions. Consolidated Report to the Financial Community -1st Quarter 2009 8 FirstEnergy Corp. Financial Statements (Unaudited) (In millions) Condensed Consolidated Balance Sheets As of As of Assets Mar. 31, 2009 Dec. 31, 2008 Current Assets: Cash and cash equivalents $ 399 $ 545 Receivables 1,425 1,471 Other 1,180 1,037 Total Current Assets 3,004 3,053 Property, Plant and Equipment 18,207 17,723 Investments 2,899 3,017 Deferred Charges and Other Assets 9,447 9,728 Total Assets $ 33,557 $ 33,521 Liabilities and Capitalization Current Liabilities: Currently payable long-term debt $ 2,144 $ 2,476 Short-term borrowings 2,397 2,397 Accounts payable 704 794 Other 1,450 1,431 Total Current Liabilities 6,695 7,098 Capitalization: Total equity 8,284 8,315 Long-term debt and other long-term obligations 9,697 9,100 Total Capitalization 17,981 17,415 Noncurrent Liabilities 8,881 9,008 Total Liabilities and Capitalization $ 33,557 $ 33,521 General Information Three Months Ended March 31 2009 2008 Debt redemptions $ (444 ) $ (368 ) New long-term debt issues $ 700 $ - Short-term borrowings increase $ - $ 746 Property additions $ 654 $ 711 Adjusted Capitalization As of March 31 2009 % Total 2008 % Total Total equity $ 8,284 36 % $ 9,019 39 % Long-term debt and other long-term obligations 9,697 42 % 8,332 37 % Currently payable long-term debt 2,144 9 % 2,183 10 % Short-term borrowings 2,397 10 % 1,649 7 % Adjustments: Sale-leaseback net debt equivalents 1,445 6 % 2,026 9 % JCP&L securitization debt and cash (675 ) -3 % (391 ) -2 % Total $ 23,292 100 % $ 22,818 100 % Consolidated Report to the Financial Community -1st Quarter 2009 9 FirstEnergy Corp. Financial Statements (Unaudited) (In millions) Condensed Consolidated Statements of Cash Flows Three Months Ended March 31 2009 2008 Cash flows from operating activities Net income $ 115 $ 277 Adjustments to reconcile net income to net cash from operating activities: Depreciation, amortization, and deferral of regulatory assets 495 317 Deferred purchased power and other costs (62 ) (43 ) Deferred income taxes and investment tax credits, net (28 ) 89 Deferred rents and lease market valuation liability (14 ) 4 Cash collateral received (paid) (15 ) 8 Electric service prepayment programs (8 ) (19 ) Change in working capital and other (21 ) (274 ) Cash flows provided from operating activities 462 359 Cash flows provided from financing activities 70 224 Cash flows used for investing activities (678 ) (642 ) Net change in cash and cash equivalents $ (146 ) $ (59 ) Deferrals and Amortizations Three Months Ended March 31 2009 2008 Change Ohio Rate Plans and Transmission Deferrals Regulatory Assets - Beginning $ 1,536 $ 1,847 Interest on shopping incentives 7 8 $ (1 ) RCP distribution reliability costs and interest 5 40 (35 ) Fuel costs and interest 101 7 94 Other - 7 (7 ) Current period deferrals $ 113 $ 62 $ 51 Amortization Ohio transition costs $ (39 ) $ (72 ) $ 33 Shopping incentives* (216 ) (30 ) (186 ) MISO costs (53 ) (8 ) (45 ) Other (5 ) - (5 ) Current period amortization $ (313 ) $ (110 ) $ (203 ) Regulatory Assets - Ending $ 1,336 $ 1,799 Pennsylvania Deferred PJM Costs Beginning balance $ 326 $ 254 Net deferral of PJM costs 13 39 $ (26 ) Ending balance $ 339 $ 293 New Jersey Deferred Energy Costs Beginning balance $ 220 $ 322 Net recovery of energy costs (55 ) (58 ) $ 3 Ending balance $ 165 $ 264 *First quarter 2009 represents CEI's Extended RTC write-off. Consolidated Report to the Financial Community -1st Quarter 2009 10 FirstEnergy Corp. Statistical Summary (Unaudited) Electric Sales Statistics (kWh in millions) Three Months Ended March 31 Electric Distribution Deliveries 2009 2008 Change Ohio - Residential 4,887 4,947 -1.2 % - Commercial 3,615 3,849 -6.1 % - Industrial 4,524 5,630 -19.6 % - Other 90 91 - Total Ohio 13,116 14,517 -9.7 % Pennsylvania - Residential 3,490 3,437 1.5 % - Commercial 2,780 2,860 -2.8 % - Industrial 2,153 2,509 -14.2 % - Other 20 21 - Total Pennsylvania 8,443 8,827 -4.4 % New Jersey - Residential 2,357 2,355 0.1 % - Commercial 2,269 2,325 -2.4 % - Industrial 614 693 -11.4 % - Other 21 22 - Total New Jersey 5,261 5,395 -2.5 % Total Residential 10,734 10,739 - Total Commercial 8,664 9,034 -4.1 % Total Industrial 7,291 8,832 -17.4 % Total Other 131 134 - Total Distribution Deliveries 26,820 28,739 -6.7 % Electric Sales Shopped Ohio - Residential - 554 -100.0 % - Commercial - 851 -100.0 % - Industrial - 631 -100.0 % Total Ohio - 2,036 -100.0 % Pennsylvania - Residential 42 35 20.0 % - Commercial 205 198 3.5 % - Industrial 403 488 -17.4 % Total Pennsylvania 650 721 -9.8 % New Jersey - Commercial 635 565 12.4 % - Industrial 449 533 -15.8 % Total New Jersey 1,084 1,098 -1.3 % Total Electric Sales Shopped 1,734 3,855 -55.0 % Electric Generation Sales Retail - Regulated 25,086 24,884 0.8 % Retail - Competitive 1,253 2,916 -57.0 % Total Retail 26,339 27,800 -5.3 % Wholesale 5,955 5,417 9.9 % Total Electric Generation Sales 32,294 33,217 -2.8 % Operating Statistics Three Months Ended March 31 2009 2008 Capacity Factors: Nuclear 87% 88% Fossil - Baseload 79% 84% Fossil - Load Following 45% 69% Generation Output: Nuclear 41% 37% Fossil - Baseload 42% 40% Fossil - Load Following 16% 22% Peaking 1% 1% Three Months Ended March 31 Weather 2009 2008 Normal Composite Heating-Degree-Days 2,960 2,865 2,871 Composite Cooling-Degree-Days - - 1 Consolidated Report to the Financial Community -1st Quarter 2009 11 FirstEnergy Corp. Statistical Summary (Unaudited) Summary of Generation Sales and Power Purchases Generation Sales 2009 2008 Change (In thousands of MWH) FES 3rd Party Total FES 3rd Party Total FES 3rd Party Total Retail Sales FES Retail - OH Franchise - - 1,805 1,805 (1,805 ) (1,805 ) PA Franchise 395 395 468 468 (73 ) (73 ) Non-Franchise 858 858 643 643 215 215 Total FES Retail 1,253 1,253 2,916 2,916 (1,663 ) (1,663 ) Ohio Edison 4,418 1,694 6,112 5,632 3 5,635 (1,214 ) 1,691 477 Penn Power 159 480 639 360 302 662 (201 ) 178 (23 ) CEI 3,339 1,267 4,606 4,543 1 4,544 (1,204 ) 1,266 62 Toledo Edison 1,731 663 2,394 2,298 5 2,303 (567 ) 658 91 Met-Ed 2,290 1,345 3,635 1,866 1,876 3,742 424 (531 ) (107 ) Penelec 2,180 1,340 3,520 1,819 1,882 3,701 361 (542 ) (181 ) JCPL - 4,180 4,180 - 4,297 4,297 - (117 ) (117 ) Total Retail Sales 15,370 10,969 26,339 19,434 8,366 27,800 (4,064 ) 2,603 (1,461 ) Wholesale Sales FES - MISO 3,330 3,330 1,651 1,651 1,679 1,679 PJM 460 460 1,180 1,180 (720 ) (720 ) Total FES 3,790 3,790 2,831 2,831 959 959 Met-Ed 552 552 574 574 (22 ) (22 ) Penelec 769 769 755 755 14 14 JCPL 843 843 1,121 1,121 (278 ) (278 ) Other 1 - 1 136 - 136 (135 ) - (135 ) Total Wholesale Sales 3,791 2,164 5,955 2,967 2,450 5,417 824 (286 ) 538 Total Generation Sales 19,161 13,133 32,294 22,401 10,816 33,217 (3,240 ) 2,317 (923 ) Power Purchases 2009 2008 Change (In thousands of MWH) FES 3rd Party Total FES 3rd Party Total FES 3rd Party Total FES - MISO 68 68 1,799 1,799 (1,731 ) (1,731 ) PJM 1,792 1,792 1,534 1,534 258 258 Total FES 1,860 1,860 3,333 3,333 (1,473 ) (1,473 ) Ohio Edison 1,779 1,779 3 3 1,776 1,776 Penn Power 503 503 317 317 186 186 CEI 1,330 1,330 1 1 1,329 1,329 Toledo Edison 696 696 5 5 691 691 Met-Ed 1,958 1,958 2,543 2,543 (585 ) (585 ) Penelec 2,176 2,176 2,735 2,735 (559 ) (559 ) JCPL 5,300 5,300 5,754 5,754 (454 ) (454 ) Total 1,860 13,742 15,602 3,333 11,358 14,691 (1,473 ) 2,384 911 Consolidated Report to the Financial Community -1st Quarter 2009 12 FirstEnergy Corp. Special Items, EPS Reconciliations and Liquidity (Unaudited) (In millions, except for per share amounts) Special Items Three Months Ended March 31 2009 2008 Pre-tax Items - Income Increase (Decrease) Regulatory charges (a) $ (261 ) $ - Trust securities impairment (b) (36 ) (16 ) Organizational restructuring (c) (22 ) - Gain on sale of non-core assets (d) - 32 Total-Pretax Items $ (319 ) $ 16 Income tax resolution $ 13 $ - EPS Effect $ (0.63 ) $ 0.03 (a) $216 million included in "Amortization of regulatory assets"; $10 million included in "Purchased power"; $35 millionincluded in "Other operating expenses" (b) Included in "Investment income" (c) Included in "Other operating expenses" (d) Included in "Revenues-Other" Earnings Per Share (EPS) (Reconciliation of GAAP to Non-GAAP) Three Months Ended March 31 2009 2008 Basic EPS (GAAP basis) $ 0.39 $ 0.91 Excluding Special Items: Regulatory Charges 0.55 - Trust Securities Impairment 0.07 0.03 Organizational Restructuring 0.05 - Income Tax Resolution (0.04 ) - Gain on sale of non-core assets - (0.06 ) Basic EPS (Non-GAAP basis) $ 1.02 $ 0.88 Liquidity position as of May 1, 2009 Company Type Maturity Amount (M) Available (M) FirstEnergy(1) Revolving Aug. 2012 $2,750 $227 FirstEnergy & FirstEnergy Solutions Revolving May 2009 300 300 FirstEnergy & FirstEnergy Solutions Bank Lines Various(2) 120 20 FirstEnergy Generation Corp. Term Loan Oct. 2009(3) 300 300 OH & PA Utilities Receivables Financing Various(4) 550 416 (1) FirstEnergy Corp. and subsidiary borrowers. Subtotal: $4,020 $1,263 (2) $100M matures March 31, 2011; $20M uncommitted Cash: - 698 line of credit with no maturity date. Total: $4,020 $1,961 (3) Drawn amounts are payable within 30 days and may not be reborrowed. (4) $180M matures December 18, 2009;$370 matures February 22, 2010. Consolidated Report to the Financial Community -1st Quarter 2009 13 RecentDevelopments Financial Matters Financing
